FILED

IN THE UNITED STATES DISTRICT COURT

NOV 1 4 209
FOR THE DISTRICT OF MONTANA os
HELENA DIVISION Distiet Or Mostens”
NICOLE PHILLIPS,
Plaintiff, No. CV 19-60-H-SEH
VS.
ORDER
UNUM LIFE INSURANCE

COMPANY OF AMERICA; and
JOHN DOES 1-10,

 

Defendants.

 

This case is exempt from initial disclosure under Fed. R. Civ. P. 26(a)(1)(B)
and is subject to L.R. 16.2(a).

ORDERED:

1. Lead counsel for each party shall meet on or before January 7, 2020,
to develop a case management plan. The parties shall file the case management
plan on or before January 21, 2020. The case management plan filed by the
parties will not be subject to revision absent compelling reasons.

2. | The case management plan shall contain deadlines for the following
pretrial motions and events or shall state that such deadlines are not necessary:

a. Motions to dismiss (fully briefed);
b. Certification of administrative record;

C. Plaintiff's designation of expert witnesses;

d.  Defendant’s designation of expert witnesses;

e. Motions to supplement the administrative record;

f. Motions to amend the pleadings;

g. Completion of discovery;

h. Motions for summary judgment (fully briefed); and
i. | Additional deadlines agreed to by the parties.

The case management plan shall also contain a statement of the areas in
which each party expects to retain expert witnesses.

3. All motions shall be timely filed to ensure they are fully briefed by
the date specified in the case management plan. “Fully briefed” means that the
brief in support of the motion and the opposing party’s response brief are filed
with the Clerk of Court.

The parties shall submit a paper copy of all filings in excess of 20 pages
to Judge Haddon’s Chambers. L.R. 1.4(b)(4). Filings include any
combination of a motion, brief in support, attachments or exhibits that when
taken together exceed 20 pages. All documents filed in connection with a

motion for summary judgment are subject to this requirement.

a
4. Each party to the case must be represented at the case management
plan conference by at least one person with authority to enter into stipulations.

5. The parties shall either:
a. Enter into the following stipulation:
The parties stipulate as to identification and authenticity for all
written documents produced in pretrial disclosure and during the
course of discovery, except as provided in this paragraph. Ifa party
objects to either the identification or the authenticity of a particular
document produced by another party, counsel for the objecting party
must make and serve a specific objection to the document to all other
counsel in writing within 30 days of receipt of the document. Ifa
document is produced and the producing party objects either to
identification or authenticity, the producing party shall so state, in
writing, to all other parties at the time of production.
All other objections are reserved for trial;
or,
b. State why a stipulation to identification and

authenticity is not appropriate for the case.
6.

be offered:

7,

The following procedures shall be observed if expert testimony is to

a. Expert reports are required for any witness retained or
specially employed to provide expert testimony in the case, or whose
duties as an employee of a party involve giving expert testimony.

b. Expert reports are to be complete, comprehensive, accurate,

and tailored to the issues on which the expert is expected to testify.

C. Expert reports must satisfy the specific requirements of Fed. R.
Civ. P. 26(a)(2)(B). An inadequate report or disclosure may result in
exclusion of the expert’s opinions at trial even though the expert has
been deposed.

Separate written disclosures of all non-retained experts (expert

witnesses not obliged to provide a Fed. R. Civ. P. 26(a)(2)(B) written report) are

required. Such disclosures must address and include all information required by

Fed. R. Civ. P. 26(a)(2)(A) and (C) and shall include:

a. A separate statement of each opinion to be offered.

b. Specific identification of and source citations to facts or data

considered, referenced, or relied upon by the witness in forming each of the

opinions expressed. Copies of all documents and data considered,

4.
referenced, or relied upon shall be attached as exhibits to the written

disclosure when filed.

C, A separate statement of the bases and reasons for each of the
opinions.

Such Fed. R. Civ. P. 26(a)(2)(A) disclosures are expected to be complete,
comprehensive, accurate, and tailored to the issues on which the expert is expected
to testify. An inadequate disclosure may result in exclusion of the expert’s
opinions at trial even if the expert has been deposed.

8. A party must disclose evidence intended solely to contradict or rebut
expert testimony or evidence identified by another party within 30 days of the date
set forth for expert disclosure. Fed. R. Civ. P. 26(a)(2)(D).

9. Initial reports or depositions of experts determined to be inaccurate or
incomplete shall be corrected or completed by supplemental disclosure no later
than 30 days before the deadline set for summary judgment motions.

DATED this_ /4 ~ day of November, 2019.

AM.E. HADDON
United States District Judge
